t c summary opinion united_states tax_court linda carter zimmerman petitioner v commissioner of internal revenue respondent docket no filed date linda carter zimmerman pro_se ross m greenberg for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure addition_to_tax under sec_6651 for that year the issues for decision are whether petitioner’s share of the gain realized from the sale of property jointly owned with her former spouse must be included in her income and whether petitioner had reasonable_cause for her failure_to_file a timely federal_income_tax return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in jacksonville florida petitioner and richard edward zimmerman jr petitioner’s former spouse were married in they separated prior to or during and an action for divorce was filed in the appropriate local court during that year the divorce proceeding they were divorced by final judgment of dissolution of marriage issued on date by the circuit_court in jacksonville duval county florida the divorce decree in petitioner and her former spouse purchased a townhouse in pensacola florida for dollar_figure the townhouse approximately dollar_figure of the purchase_price was financed they took title to the townhouse as tenants by the entireties and although the record contains no specific evidence on the point presumably they were jointly liable for the financed amount petitioner and her former spouse used the townhouse as their residence for a while but for the majority of the time that they owned it the townhouse was held for rent or rented to others in while the divorce proceeding was pending petitioner’s former spouse suggested that they sell the townhouse petitioner agreed subject_to her understanding that she would receive one-half of the proceeds from the sale on date the townhouse was sold for dollar_figure at that time petitioner lived in jacksonville florida and petitioner’s former spouse lived in maryland neither petitioner nor her former spouse attended the settlement the documents necessary to effectuate the transaction were mailed to petitioner who signed them and returned them by mail to the settlement attorney the sale of the townhouse produced a gain of dollar_figure although the details of the settlement have not been provided we assume that portions of the proceeds from the sale of the townhouse were used to satisfy any outstanding encumbrances on the property and to pay selling and or settlement fees in any event from the dollar_figure selling_price petitioner and her former spouse netted dollar_figure in the form of a single check payable to both the joint check petitioner wanted separate checks issued but for reasons not fully explained the joint check was issued q4e- shortly after the settlement the joint check was mailed to petitioner’s former spouse after receiving the joint check he traveled to jacksonville to have petitioner endorse it when they met for this purpose petitioner’s former spouse proposed that the proceeds of the check be divided on the basis of a percent split in his favor petitioner insisted upon the egqual division previously agreed upon and refused to endorse the joint check instead of returning to maryland with the joint check petitioner’s former spouse deposited the joint check without petitioner’s endorsement into a joint checking account the joint account the joint account had been established years before in connection with a loan made from a credit_union in jacksonville of which petitioner’s former spouse was a member it is unclear whether petitioner incurred any liability in connection with this loan or for that matter whether she was even aware of the existence of the joint account as of the date of the deposit the outstanding balance on the loan was approximately dollar_figure petitioner’s former spouse directed the teller who accepted the deposit to satisfy the outstanding balance on the loan from the proceeds of the joint check next petitioner’s former spouse a practicing attorney and former navy jag officer transferred the balance of the proceeds of the joint check from the joint account to his checking account he did so in increments of less than dollar_figure because of his belief as he explained in a deposition taken in connection with the divorce proceeding that by doing so he would not necessarily alert the irs and those that have interest in those amounts to look at the transaction as it turned out as of the date of trial almost years after the event petitioner had not actually received any of the proceeds from the sale of the townhouse pursuant to petitioner’s claim to her one-half share of the joint check made in the divorce proceedings the divorce decree recognizes that under florida law petitioner and her former spouse had equal rights to any income generated by the sale of the townhouse notes that petitioner’s former spouse improperly appropriated percent of the proceeds from the sale of the townhouse and grants petitioner the following relief petitioner’s former spouse shall pay to petitioner as and for lump sum alimony to reimburse her for the loss sustained by her as a result of petitioner’s former spouse’s misappropriation of of the proceeds from the sale of three properties for which petitioner’s former spouse claimed only one-half of the gain on his income taxes the sum of dollar_figure this sum shall be paid directly by petitioner’s former spouse to petitioner within five days of the date of the entry of this final judgement -- - the three properties referred to in the above-quoted paragraph include the townhouse elsewhere in the divorce decree the divorce court declared that petitioner should not have to pay any federal_income_tax attributable to the sale of the townhouse petitioner’s former spouse appealed the divorce decree in an opinion filed date the court_of_appeals of florida affirmed the decree except as to one item of relief not relevant here see zimmerman v zimmerman so 2d fla dist ct app petitioner’s federal_income_tax return was signed by her and the return preparer on date it was filed on date taking into account an extension petitioner’s return was due to be filed on or before date although no direct evidence on the point has been provided the record suggests that petitioner computed her federal_income_tax liability under the cash_method_of_accounting formally known as the cash receipts and disbursement method_of_accounting the adjusted_gross_income reported on her return consists entirely of her wages as an employee of the duval county school board she did not report any income from the sale of the townhouse or otherwise disclose the transaction on her return ' it is unclear what properties other than the townhouse the divorce court refers to in the above-quoted provision the reference to other properties might be an error in the notice_of_deficiency respondent determined that one- half of the gain realized from the sale of the townhouse is includable as long-term_capital_gain in petitioner’s income and adjusted her income for that year accordingly respondent also determined that petitioner is liable for the late filing addition_to_tax under sec_6651 because her return due to be filed on or before date was not filed until date discussion there is no dispute between the parties as to the amount of gain realized upon the sale of the townhouse furthermore consistent with florida law and as reflected in the divorce decree the parties agree that petitioner was entitled to receive one-half of the gain or at least one-half of the net_proceeds from the sale of the townhouse see ball v ball so 2d fla superseded by statute on other grounds as stated in robertson v robertson so 2d fla see also landay v landay so 2d fla petitioner does not appear to dispute as a general proposition that gains derived from dealings in property are included within the definition of gross_income see sec_61 nevertheless petitioner argues that she need not include any of the gain from the sale of the townhouse in her income --- - because the divorce decree in effect so states although petitioner’s ownership_interest in the townhouse was properly a matter before the divorce court her federal_income_tax liability was not state law determines the property ownership of a taxpayer federal_law controls the federal_income_tax consequences of transactions involving the property see agquilino v united_states 363_us_509 the divorce court did not adjust petitioner’s preexisting ownership_interest in the townhouse had it done so the federal_income_tax consequences resulting from the sale of the townhouse could have been affected see urbauer v commissioner tcmemo_1997_227 the relevant provisions in the divorce decree relied upon by petitioner in support of her argument might create a remedy for her as against her former spouse but because those provisions did not adjust her preexisting ownership_interest in the townhouse they are not controlling here see 13_tc_397 affd 200_f2d_560 2d cir urbauer v commissioner supra accordingly petitioner’s share of the gain realized from the sale of the townhouse cannot be excluded from her income because of certain provisions contained in the divorce decree petitioner next argues that she should not have to include any gain from the sale of the townhouse in her income because as of the close of that year she had not received any --- - of it initially we note that petitioner’s claim in this regard is not as a technical matter entirely correct although we cannot tell exactly how much a substantial part of the proceeds from the sale of the townhouse was used to satisfy the debt that petitioner incurred at the time that she and her former spouse purchased it payment to a taxpayer’s creditor on the taxpayer’s behalf is tantamount to payment to the taxpayer see 279_us_716 71_tc_371 in this case despite the reprehensible conduct of petitioner’s former spouse in connection with the net_proceeds from the sale of the townhouse the economic benefit petitioner enjoyed in the form of debt reduction cannot be ignored see 302_f2d_177 5th cir urbauer v commissioner supra furthermore the fact that petitioner did not receive any of the proceeds of the sale of the townhouse immediately after its sale was due at least in part to petitioner’s conduct although we sympathize with her it remains that it was her choice not to attend the settlement petitioner did not explain why she elected not to attend the settlement perhaps it was inconvenient for her to travel from the location where she was living at the time to the location where the settlement was conducted nevertheless she could have attended the settlement and ensured the receipt of the sale proceeds to which she was -- - legally entitled her right to do so provided her with the opportunity to exercise sufficient control_over her share of the proceeds so as to consider those proceeds received by her i ncome is received or realized when it is made subject_to the will and control of the taxpayer and can be except for his own action or inaction reduced to actual possession 74_f2d_147 8th cir under florida law and as expressly noted by the divorce court petitioner as a joint owner of the townhouse was entitled to one-half of the income attributable to the property in those instances where each spouse has an equal right to the income from the jointly held property the usual rule is that one-half of the income from the property is properly taxable to each spouse see urbauer v commissioner supra rosen v commissioner tcmemo_1994_40 rosenbaum v commissioner tcmemo_1992_287 affd per order 7th cir date finney v commissioner tcmemo_1976_329 the usual rule applies even to those situations such as here where one spouse does not actually receive any of the income attributable to the jointly held property petitioner authorized the sale of the townhouse the record contains no details of the settlement documents that petitioner signed and returned to the settlement agent nevertheless in the absence of anything in the record that suggests otherwise we assume that the typical documents were involved including some form or document wherein petitioner authorized the settlement agent to mail the joint check to her former spouse rather than to her having consented to and authorized the sale of the townhouse and the manner in which the transaction occurred she is responsible for the federal_income_tax consequences that stem from it respondent’s determination that petitioner must include in her income her share of the gain from the sale of the townhouse is therefore sustained respondent also determined that petitioner is liable for the addition_to_tax for her failure_to_file a timely federal_income_tax return taking into account an extension petitioner’s return was due to be filed on or before date see sec_6081 her return was not filed until date sec_6651 provides for an addition_to_tax in an amount equal to percent of the amount of the tax_shown_on_the_return for the first month plus an additional percent for each additional month or fraction of a month during which the failure_to_file continues up to a maximum of percent of the tax in the aggregate this addition_to_tax is applicable unless the taxpayer can demonstrate that the failure is due to a reasonable_cause and not due to willful neglect see 469_us_241 the evidence demonstrates that petitioner’s return was filed well beyond the date it was due petitioner did not explain why her return was filed after the date it was due there is nothing in the record that suggests that petitioner’s failure timely to file her return was due to reasonable_cause and not due to willful neglect consequently we sustain respondent's determination that she is liable for the addition_to_tax under sec_6651 a reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
